Title: From George Washington to Henry Clinton, 31 December 1781
From: Washington, George
To: Clinton, Henry


                        
                            Sir
                            Philadelphia 31st Decemr 1781.
                        
                        I do myself the honor to inclose the duplicate of a letter, which I had written to your Excellency on the 6th
                            of this month. I have reason to beleive the original miscarried between this place and Elizabeth Town. I must entreat such
                            attention to it as the importance of the subject requires.
                        I have been honored with your Excellencys favor of the 14th, and should have transmitted the passports
                            therein requested, by this oppertunity, but for the following circumstance. It has been determined to make a change of
                            disposition in the Cantonments of the British and German prisoners of War. The British are all to be collected at
                            Lancaster and Philadelphia. The Germans in other Towns of Pennsylvania, Maryland and Virginia. They are now moving their
                            Quarters, and the moment they are settled in them, the passports shall be forwarded. I have thought it needless to renew
                            that mentioned in mine of the 6th for the reasons just mentioned. I have the honor to be with due Respect Your
                            Excellency’s Most obt and hble servt
                        
                            Go: Washington

                        
                    